Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Evelyn A. Defillo on March 9, 2021.

The application has been amended as follows: 
In the title:
Changed the title to --A LOCKING AND MOVING SYSTEM FOR AN AIRCRAFT ELECTRIC DOOR--

In the claims:
16. (Currently amended) An aircraft electric door for a pressurized airframe comprising:
	a locking system for locking a safety catch; 
a moving system for opening and closing the door; 

wherein the moving system includes:
a vertical threaded rod connected to the door; 
a helical guideway linked to the door and including a ball nut connected to the vertical threaded rod;
	wherein the door is pivotally supported by a hinge, the hinge including an upper hinge plate with an upper fitting, a middle hinge plate and lower hinge plate;
wherein the vertical threaded rod is rotatable by the electric motor;
wherein the moving system is supported by the upper hinge plate, the middle hinge plate, and the lower hinge plate;
wherein a guideway sleeve is located on the middle hinge plate, the guideway sleeve including a vertical camway engageable with a first guiding roller mounted on the vertical threaded rod, wherein the first guiding roller engages the vertical camway to prevent the door from rotating and enabling the electric motor to actuate the locking system and the upper hinge plate includes a horizontal camway engageable with a second guiding roller (635, 636) located on the vertical threaded rod, wherein the second guiding roller engages the horizontal camway to enable the electric motor to move the door between open and closed positions.

Drawings
	The drawing changes submitted January 4, 2021 have been approved.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J STRIMBU whose telephone number is (571)272-6836.  The examiner can normally be reached on 8:00-4:30 Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY J STRIMBU/Primary Examiner, Art Unit 3634